Case 3:17-cv-01381-JAM Document 268 Filed 01/08/20 Page 1 of 2

UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

MARK J. PATANE, JULIE HARDING, =: CIVIL ACTION NO. 17-cv-01381(JAM)
HEATHER HARRIGAN, STEPHEN S.

SHAPIRO, CATHERINE PORTER,

ERICA RUSSELL, TINA MORETTI,

BRIDGET KOPET, JENNIFER S. COLE,

BENJAMIN A. FLETCHER, DIANE

BOGDAN and MICHAEL BROWN,

Individually and on Behalf of All Others

Similarly Situated,

Plaintiffs,
Vv.

NESTLE WATERS
NORTH AMERICA, INC.,

Defendant. : January 8, 2020

DEFENDANT’S RESPONSE TO PLAINTIFFS’
MOTION TO FILE EXHIBIT CONDITIONALLY UNDER SEAL

Plaintiffs filed their motion to file the Declaration of Donald I. Siegel (“Siegel

Declaration”) conditionally under seal [ECF 264] to purportedly comply with this Court’s

Standing Protective Order (“Order”) [ECF 4]. If they had followed the procedure set forth in

that Order, they would have known that the motion to seal is unnecessary. The Order requires

that a party seeking to challenge a confidentiality designation must first “attempt in good faith to

meet and confer with the Designating Person in an effort to resolve the matter” before applying

to the Court for relief. [/d. § 12]. Plaintiffs never attempted to meet and confer with NWNA

about filing the Siegel Declaration publicly. Had plaintiffs done so, they would have learned that

NWNA does not contend that the statements set forth in the Siegel Declaration are “confidential”

within the meaning of the Order.
Case 3:17-cv-01381-JAM Document 268 Filed 01/08/20 Page 2 of 2

For the reasons set forth in Defendant’s Memorandum of Law in Opposition to Plaintiffs’
Motion for Leave to File a Second Supplemental Declaration [ECF 265], the Siegel Declaration
is not relevant to NWNA’s pending motion for summary judgment and therefore need not be
filed at all. However, NWNA does not request that the Siegel Declaration be sealed.

Respectfully submitted,

DEFENDANT,
NESTLE WATERS NORTH AMERICA INC.

By:_/s/Jonathan B. Tropp
Jonathan B. Tropp (ct11295)
Day Pitney LLP
195 Church Street, 15" Floor
New Haven, CT 06510
Telephone: (203) 752-5000
Fax: (203) 752-5001
jbtropp@daypitney.com

Jeffrey M. Garrod (admitted phv)

Craig A. Ollenschleger (admitted phv)
Orloff, Lowenbach, Stifelman & Siegel, P.A.
44 Whippany Road, Suite 100

Morristown, NJ 07960

Telephone: (973) 622-6200

Fax: (973) 622-3073

jmg@olss.com; co@olss.com

Thomas B. Mayhew (admitted phv)
Farella, Braun & Martel LLP

235 Montgomery St., 30th Flr.

San Francisco, CA 94104
Telephone: (415) 954-4400

Fax: (415) 954-4480
tmayhew@fbm.com

Its Attorneys
